                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                             No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                      ORDER ON MOTION TO SET
                                                                                                         ASIDE VERDICT AND MOTION
                                          13   JUNIPER NETWORKS, INC.,                                   FOR SANCTIONS
                                          14                  Defendant.
                                                                                         /
                                          15
                                          16                                         INTRODUCTION
                                          17          In this patent infringement action, patent owner moves to set aside the verdict in
                                          18   connection with the first round of motions for summary judgment. Accused infringer moves
                                          19   for sanctions. For the reasons stated below, patent owner’s motion is DENIED and accused
                                          20   infringer’s motion is HELD IN ABEYANCE.
                                          21                                           STATEMENT
                                          22          The instant motions are related to both parties’ conduct during the first round of
                                          23   motions for summary judgment. In August 2018, the Court granted defendant Juniper
                                          24   Networks, Inc.’s first motion for summary judgment on non-infringement of Claim 1 of the
                                          25   United States Patent No. 6,804,780 (“the ’780 patent”) after construing one of the disputed
                                          26   terms (Dkt. No. 180).
                                          27          The Court also granted in part plaintiff Finjan, Inc.’s first motion for summary
                                          28   judgment on infringement of Claim 10 of the United States Patent No. 8,677,494 (“the ’494
                                               patent”) (Dkt. No. 189). In December 2018, trial was held to resolve the remaining factual
                                           1    issue at play — namely, whether Juniper’s accused product Sky Advanced Threat Prevention
                                           2    (“Sky ATP”) met the “database” limitation in Claim 10 of the ’494 patent. A jury found in
                                           3    favor in Juniper, i.e., Sky ATP did not have the “database” as recited in Claim 10 (Dkt. No.
                                           4    333). A subsequent order denied Finjan’s renewed motion for judgment as a matter of law
                                           5    (Dkt. No. 387).
                                           6               Finjan now moves for relief from the jury verdict and subsequent denial of Finjan’s
                                           7    motion for judgment as a matter of law. It asserts that Juniper “concealed key evidence during
                                           8    discovery that proved that Sky ATP had a ‘database’ as recited” in Claim 10 of the ’494 patent
                                           9    (Dkt. No. 412 at 2). Specifically, Finjan argues that Juniper failed to disclose the Joe Sandbox
                                          10    database despite Finjan’s requests for such information.1 This “concealment,” Finjan contends,
For the Northern District of California




                                          11    “prevented both the Court and the jury from evaluating this key evidence of how and where
    United States District Court




                                          12    Sky ATP satisfies the ‘database’ element of Claim 10” (ibid.).
                                          13               For its part, Juniper moves for sanctions (Dkt. No. 409). It argues that, inter alia,
                                          14    Finjan pursued unsupported damages theories in bad faith, waffled on the issue of constructive
                                          15    notice in bad faith, claimed actual notice based on false statements, and asserted without merit
                                          16    Claim 1 of the ’780 patent against SRX (id. at 1–2).
                                          17                                                     ANALYSIS
                                          18               1.     FINJAN’S MOTION TO SET ASIDE VERDICT.
                                          19               According to Finjan, Juniper produced twelve new documents that disclosed a database
                                          20    used by Joe Sandbox in February 2019 — two months after the jury rendered a verdict of non-
                                          21    infringement (Dkt. No. 412 at 2–3). The newly produced documents included, inter alia, Joe
                                          22    Sandbox User Guide and Joe Sandbox Interface Guide, which discussed the technical
                                          23    operations of the Joe Sandbox database (that was in turn allegedly incorporated in Sky ATP)
                                          24    (id. at 3). These new documents are significant, Finjan contends, because they show that the
                                          25    Joe Sandbox database was “an internal database for storing security profiles according a rigid
                                          26
                                          27
                                          28           1
                                                        Juniper licenses from Joe Security (a Switzerland-based third party) technology called “Joe Sandbox” to perform
                                               Sky ATP’s dynamic analysis (Dkt. No. 435-2 ¶ 3).

                                                                                                        2
                                           1   directory schema” — a database that would have fit within Juniper’s own interpretation during
                                           2   trial (ibid.).
                                           3            Finjan argues that Juniper withheld these “relevant documents” relating to the Joe
                                           4   Sandbox database that were responsive to requests for documents served before trial and that
                                           5   Juniper had no reasonable grounds to delay production (ibid.). It thus moves to set aside the
                                           6   verdict under Rules 60(b)(2) and (3) (id. at 1). Specifically, Rule 60(b) provides the following
                                           7   grounds upon which a district court “may relieve a party or its legal representative from a final
                                           8   judgment, order, or proceeding”:
                                           9                    (2) newly discovered evidence that, with reasonable diligence,
                                                                could not have been discovered in time to move for a new trial
                                          10                    under Rule 59(b);
For the Northern District of California




                                          11                    (3) fraud (whether previously intrinsic or extrinsic),
                                                                misrepresentation, or misconduct by an opposing party[.]
    United States District Court




                                          12
                                                        Under Rule 60(b)(2), the movant “must show the evidence (1) existed at the time of the
                                          13
                                               trial, (2) could not have been discovered through due diligence, and (3) was of such magnitude
                                          14
                                               that production of it earlier would have been likely to change the disposition of the case.”
                                          15
                                               Jones v. Aero/Chem Corp., 921 F.2d 875, 878 (9th Cir. 1990) (internal quotation marks and
                                          16
                                               citation omitted).
                                          17
                                                        Under Rule 60(b)(3), the movant must “(1) prove by clear and convincing evidence that
                                          18
                                               the verdict was obtained through fraud, misrepresentation, or other misconduct [and] (2)
                                          19
                                               establish that the conduct complained of prevented the losing party from fully and fairly
                                          20
                                               presenting his case or defense. Although when the case involves the withholding of
                                          21
                                               information called for by discovery, the party need not establish that the result in the case
                                          22
                                               would be altered.” Ibid. at 878–79 (quoting Bunch v. United States, 680 F.2d 1271, 1283 (9th
                                          23
                                               Cir. 1982)).
                                          24
                                                        This order finds that Finjan has not sufficiently shown by clear and convincing
                                          25
                                               evidence that Juniper’s handling of discovery amounted to “misconduct” under the meaning of
                                          26
                                               Rule 60(b)(3). Nor has it sufficiently shown that the newly produced documents could not
                                          27
                                               have been discovered through due diligence under Rule 60(b)(2).
                                          28


                                                                                                3
                                           1          Because Finjan’s accusation of concealment by Juniper and claimed inability to
                                           2   exercise due diligence significantly overlap, this order addresses both grounds for relief
                                           3   together. Finjan contends that Juniper concealed those documents by omitting the existence of
                                           4   the Joe Sandbox database in its response to Finjan’s interrogatory asking for “all Databases
                                           5   that are incorporated or used, either directly or indirectly, by the Accused Instrumentalities,”
                                           6   despite the fact that Juniper had named other databases it argued did not meet the claimed
                                           7   “database” (Dkt. Nos. 411-10 at 13–14; 442 at 9). Finjan further asserts that Juniper seemingly
                                           8   stonewalled in producing the relevant documents, arguing that Juniper “cannot eliminate its
                                           9   discovery obligations and shift them onto Finjan, or expect Finjan to know what is in Juniper’s
                                          10   possession when Juniper represented the production was complete” (Dkt. No. 442 at 9). It
For the Northern District of California




                                          11   points out that Juniper’s engineers could have contacted a Joe Security representative for
    United States District Court




                                          12   troubleshooting purposes and that they had access to a server for documents and code received
                                          13   from Joe Security (id. at 14–15). Yet Juniper, Finjan complains, claimed that Joe Sandbox is a
                                          14   “black box” to them (id. at 14). Because Juniper had reasonable access to these documents,
                                          15   Finjan asserts, Juniper “intentionally omitted them from its production and its discovery
                                          16   responses in bad faith” (ibid.). As such, Finjan blames Juniper’s alleged discovery misconduct
                                          17   for its inability to diligently follow up on discovery of the Joe Sandbox documents at issue in
                                          18   time for the December 2018 trial.
                                          19          Finjan points to Juniper’s “misleading and untruthful discovery responses” as the
                                          20   reason Finjan did not seek court intervention in obtaining the relevant documents and
                                          21   accordingly asserts that it exercised due diligence (id. at 15). Specifically, Finjan points to its
                                          22   third set of requests for production served in July 2018, which stated in relevant part (Dkt. Nos.
                                          23   412-7 at 6):
                                          24                  REQUEST FOR PRODUCTION NO. 89: All Documents,
                                                              manuals, guides, or other documents provided by Joe Security to
                                          25                  Juniper, including documents description the operation, use, or
                                                              API of any Joe Security product, including its Joe Sandbox and Joe
                                          26                  Static product(s).
                                          27   In August 2018, Juniper responded that it had “completed its technical production detailing the
                                          28   operation of Sky ATP, which includes both the complete Sky ATP source code as well as


                                                                                                 4
                                           1   many thousands of pages of technical specifications, design and development documents, and
                                           2   administration guides” (Dkt. No. 412-8 at 11). Juniper further stated that it “ha[d] already
                                           3   produced licenses with Joe Security for products used by Sky ATP” and that “[i]f Finjan
                                           4   believe[d] that additional discovery [was] somehow proportional to the needs of the case,
                                           5   Juniper [was] willing to meet and confer with Finjan to understand exactly what other types of
                                           6   documents Finjan believe[d were] relevant and proportional to the needs of the case” (ibid.).
                                           7          Finjan argues that Juniper falsely represented that it had completed its production in its
                                           8   entirety. This order disagrees. Juniper’s response, though cleverly worded, did not amount to
                                           9   a “the false assertion that Juniper had completed its Sky ATP production and there was nothing
                                          10   further that was responsive to produce,” as Finjan contends (Dkt. No. 412 at 4). As Juniper
For the Northern District of California




                                          11   points out, it had stated that its production related to Sky ATP was complete and that it had
    United States District Court




                                          12   already produced the Joe Security licenses. By noting the production relating to the two
                                          13   products separately in its response, Juniper put Finjan on notice that Juniper treated Sky ATP
                                          14   and Joe Security as distinct products. And, as such, Juniper did not necessarily represent that it
                                          15   had completed production as to Joe Security. Though Finjan complains that Juniper did not
                                          16   “indicate that it [was] withholding documents or that it [was] refusing to search for them,”
                                          17   Juniper’s response was not clearly a false statement or an affirmative misrepresentation (Dkt.
                                          18   No. 442 at 5).
                                          19          Moreover, Juniper objected in its response, stating that it “w[ould] not search through
                                          20   non-network drives” (Dkt. No. 412-8 at 10). As relevant here, Joe Security delivered Joe
                                          21   Sandbox in binary code, which Juniper’s engineers downloaded as a .zip file onto the third-
                                          22   party server iWeb (which Juniper may access remotely) used to deploy Joe Sandbox (Dkt. No.
                                          23   435-2 ¶ 4). One of these .zip files also contained the twelve documents produced in February
                                          24   2019 (id. ¶ 5). Juniper did not typically use the iWeb server to store technical documents
                                          25   related to Sky ATP and because no search tool on the Juniper network would have enabled a
                                          26   search on third-party iWeb server for documents, its engineer “specifically navigated to the
                                          27   .zip files [manually] to look for them” (id. ¶¶ 6, 8).
                                          28


                                                                                                 5
                                           1          Under these circumstances, Finjan has not shown by clear and convincing evidence that
                                           2   Juniper made any false statements or withheld documents in a manner amounting to
                                           3   misconduct warranting a new trial. See Immersion Corp. v. Sony Computer Entm’t Am., Inc.,
                                           4   No. C 02-0710 CW, 2006 WL 618599, at *21 (N.D. Cal. Mar. 8, 2006) (Judge Claudia
                                           5   Wilken) (“Sony has not identified a particular false statement by Immersion, but instead relies
                                           6   on Immersion’s omission of the offer and agreements as evidence of misconduct. . . .
                                           7   [H]owever, such discovery violations do not rise to the level of misconduct justifying relief
                                           8   from final judgment.”).
                                           9          Finjan further claims it could not have moved to compel because its “first inkling” that
                                          10   Juniper possessed the newly produced documents “were the documents in the voluminous
For the Northern District of California




                                          11   November 2018 production, and even then it did not know what was in them” (Dkt. No. 442 at
    United States District Court




                                          12   9). But the fact remains that Juniper had produced eight documents in July and November
                                          13   2018, which indicated that Joe Sandbox used a database (see, e.g., Dkt. Nos. 434-5 at 20; 434-
                                          14   6 at 977). Significantly, in response to Finjan’s document production request in July 2018,
                                          15   Juniper produced a Joe Security license that disclosed Joe Sandbox’s use of an H2 database
                                          16   (Dkt. Nos. 434-4 at 5; 434-5 at 490). That license further provided a link to a website that
                                          17   described the characteristics of that database — noting, for example, that it was a “Java SQL”
                                          18   database (see Dkt. No. 434-5 at 490). Though the Joe Sandbox database at issue related to a
                                          19   “file database,” Juniper’s production disclosing the H2 database was sufficient to put Finjan on
                                          20   notice as of July 2018 that Joe Sandbox databases existed and that there were more documents
                                          21   to be had. Moreover, other documents produced by Juniper in November 2018 referenced the
                                          22   Joe Sandbox “file database” (see, e.g., Dkt. No. 434-6 at 977). Those documents also included
                                          23   a “Joe Sandbox Installation Guide,” which referenced other later-produced documents such as
                                          24   “Joe Sandbox User Guide” and “Joe Sandbox Interface Guide” (Dkt. No. 411-16 at 115–43).
                                          25   Had Finjan diligently followed up on these disclosures with more targeted requests, it would
                                          26   have likely led to the production of the newly discovered documents at issue before the
                                          27   December 2018 trial (or at least given Finjan grounds to request a continuance of trial) or
                                          28   before the Court ruled on Finjan’s Rule 59 motion in February 2019.


                                                                                               6
                                           1          Finjan counters that those “handful of citations” did not disclose any technical
                                           2   information about Joe Sandbox such as how it stored the results of the dynamic analysis or
                                           3   used a data a database with a clear schema (Dkt. No. 442 at 1). It further complains that
                                           4   Juniper produced the majority of the aforementioned documents “on November 6, 2018, buried
                                           5   among over 460,000 pages of documents produced that day” and that Finjan “timely followed
                                           6   up in December 2018” (ibid.). To repeat, the fact remains that those documents did reference a
                                           7   database used by Joe Sandbox. Finjan knew or should have known that Sky ATP relied on the
                                           8   Joe Sandbox technology. Finjan further knew or should have known the full scope of what had
                                           9   been produced regarding how Joe Sandbox operated and was in a position to evaluate whether
                                          10   that production adequately explained the details of the Joe Sandbox step. If that production
For the Northern District of California




                                          11   inadequately illuminated the step, Finjan was in a position to ask for more — particularly
    United States District Court




                                          12   where Juniper’s documents produced before trial should have put Finjan on notice of Joe
                                          13   Sandbox databases, as discussed above. So, this is not a case where the complaining litigant
                                          14   had no way of realizing there was a gap in the production. In our case, the Court is convinced
                                          15   that Finjan was aware of what it had and did not have on Joe Security (or should have been
                                          16   aware) and let Joe Security slide because Finjan believed it already held a winning hand based
                                          17   on its ResultsDB infringement theory, on which Finjan was fully informed. As the case moves
                                          18   along, counsel have a responsibility to stay on top of the status of discovery and to bring
                                          19   stubborn problems to the Court’s attention. Counsel should not postpone that chore until after
                                          20   the verdict and then scour the discovery record for shortfalls by the other side.
                                          21          In light of the foregoing, this order finds that Finjan failed to meet its burden to prove
                                          22   by clear and convincing evidence that Juniper engaged in misconduct and failed to show that it
                                          23   diligently sought the documents at issue. It thus holds that Finjan is not entitled to relief under
                                          24   either Rule 60(b)(2) or (3).
                                          25          2.      JUNIPER’S MOTION FOR SANCTIONS.
                                          26          Juniper also moves for sanctions, arguing, inter alia, Finjan pursued unsupported
                                          27   damages theories in bad faith, waffled on the issue of constructive notice in bad faith, claimed
                                          28


                                                                                                7
                                           1   actual notice based on false statements, and asserted without merit Claim 1 of the ’780 patent
                                           2   against SRX.
                                           3          We have a long way to go before this case is over and each side is regularly accusing
                                           4   each other of misconduct. As such, the Court will DEFER RULING on this motion until the end
                                           5   of trial so that both sides’ alleged wrongs can be viewed in light of each other.
                                           6                                           CONCLUSION
                                           7          For the foregoing reasons, Finjan’s motion to set aside the verdict is DENIED. Juniper’s
                                           8   motion for sanctions is HELD IN ABEYANCE.
                                           9
                                          10          IT IS SO ORDERED.
For the Northern District of California




                                          11
                                               Dated: May 22, 2019.
    United States District Court




                                          12                                                         WILLIAM ALSUP
                                                                                                     UNITED STATES DISTRICT JUDGE
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                                 8
